Name: Commission Regulation (EEC) No 3688/92 of 21 December 1992 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport
 Type: Regulation
 Subject Matter: transport policy;  European Union law;  land transport
 Date Published: nan

 Avis juridique important|31992R3688Commission Regulation (EEC) No 3688/92 of 21 December 1992 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport Official Journal L 374 , 22/12/1992 P. 0012 - 0013COMMISSION REGULATION (EEC) No 3688/92 of 21 December 1992 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transportTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (1), as last amended by Regulation (EEC) No 3572/90 (2), and in particular Articles 17 and 18 thereof, Whereas it is necessary to eliminate the possibilities of fraud in the use of the electronic recording equipment in road transport; Whereas in the light of experience and in view of the current state of the art it is possible to protect the connecting cables of the appliance to the impulse transmitter in order to make them inviolable; Whereas, having regard to the lifetime of the existing recording equipment, there is a need to implement this new technology in the Community construction and installation standards for electronic recording equipment; Whereas it is necessary to break the seal of the recording equipment to install a speed limitation device on the vehicle; whereas such an action is permitted by the Regulation only in an emergency case; whereas it is advisable consequently to amend the Regulation accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee for Adaptation of Regulation (EEC) No 3821/85 to Technical Progress, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3821/85 is hereby amended as follows: 1. in Article 12, the following paragraph 5 is inserted: '5. Any seal may be removed by the fitters or workshops approved by competent authorities under paragraph 1 of this Article, or in the circumstances described in Annex I, Chapter V, paragraph 4 to this Regulation.'; 2. in Annex I, Chapter V, paragraph 4, the following provision (g) is included: '(g) any cover giving access to the means of adapting the constant of the recording equipment to the characteristic coefficient of the vehicle.' At the end of paragraph 4, 'Only the seals mentioned in (b), (c) and (e) may be removed in cases of emergency'; is amended as follows: 'The seals mentioned in (b), (c) and (e) are authorized to be removed: - in case of emergency, - to install, to adjust or to repair a speed limitation device or any other device contributing to road safety, provided that the recording equipment continues to function reliably and correctly and is resealed by an approved fitter or workshop immediately after fitting the speed limitation device or any other device contributing to road safety or within seven days in other cases.'; 3. in Annex I, Chapter V, the following provision 5 is inserted: '5. The cables connecting the recording equipment transmitter must be protected by a continuous plastic-coated stainless sheath with crimped ends.' Article 2 As from 1 January 1994, Member States shall no longer grant EEC approval to any type of recording equipment which does not comply with the provisions of Regulation (EEC) No 3821/85, as amended by this Regulation. Article 3 As from 1 January 1996, the recording equipment of any new vehicle brought into service for the first time shall comply with Regulation (EEC) No 3821/85, as amended by this Regulation. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Commission Karel VAN MIERT Member of the Commission (1) OJ No L 370, 31. 12. 1985, p. 8. (2) OJ No L 353, 17. 12. 1990, p. 12.